Order entered August 23, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-00154-CR

                          THE STATE OF TEXAS, Appellant

                                          V.

                    TERRANCE GERMAINE WILKINS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                Dallas County, Texas
                        Trial Court Cause No. F10-62224-X

                                       ORDER
      The State’s Motion to Rescind the Order of Abatement is DENIED.


                                                 /s/   KERRY P. FITZGERALD
                                                       JUSTICE